Exhibit 10.2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT (“2011 Master Services Agreement”) dated the 15th
day of April, 2011 (the “Effective Date”), is by and among CURASCRIPT, INC., a
Delaware corporation, having its primary business address at 6272 Lee Vista
Boulevard, Orlando, Florida 32822 (“CuraScript”), JAZZ PHARMACEUTICALS, INC., a
Delaware corporation, having its primary business address at 3180 Porter Drive,
Palo Alto, California 94304 (“Jazz Pharmaceuticals”), and EXPRESS SCRIPTS
SPECIALTY DISTRIBUTION SERVICES, INC., a Delaware corporation and an affiliate
of CuraScript, having its primary business address at One Express Way, St.
Louis, MO 63121 (“ESSDS”).

RECITALS

WHEREAS, Jazz Pharmaceuticals, CuraScript and ESSDS are parties to that certain
Master Services Agreement, dated as of May 6, 2008, as amended by Amendment
No. 1 to the Master Services Agreement dated as of August 31, 2010,
(collectively, the “Prior Master Services Agreement”) through which CuraScript
and ESSDS provide dispensing, distribution, nursing program and other services
for the Product (as defined below); and

WHEREAS, the parties desire to terminate the Prior Master Services Agreement and
enter into a new agreement through which CuraScript and ESSDS will continue to
provide those services performed under the Prior Master Services Agreement, and
undertake certain additional services associated therewith; and

WHEREAS, CuraScript and ESSDS have experience in providing the services desired
by Jazz Pharmaceuticals, and are willing to provide such services for Jazz
Pharmaceuticals on the terms set forth in this 2011 Master Services Agreement.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
stated, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

TERMS OF AGREEMENT

ARTICLE I

DEFINITIONS

As used in this 2011 Master Services Agreement, each of the following terms (and
the plural or singular thereof, when appropriate) shall have the meaning set
forth herein, except where the context makes it clear that such meaning is not
intended:

“Act” shall mean the United States Federal, Food, Drug and Cosmetic Act, as
amended from time to time.



--------------------------------------------------------------------------------

“Additional Services” shall mean services relating to Product and the Xyrem
Success Program®, to be performed by CuraScript or ESSDS, as applicable, and set
forth in Exhibit D hereto, or as specified and agreed upon by CuraScript and
Jazz Pharmaceuticals using an Additional Services Request Form included as
Exhibit E to this 2011 Master Services Agreement. Such Additional Services
Request Form shall be mutually agreed to and executed by both parties and, once
so executed, shall be effective, incorporated by reference and made a part of
this 2011 Master Services Agreement.

“Affiliate” of an entity shall mean any person or entity controlling, controlled
by or under common control with such entity for so long as such control exists.
As used herein, “control” means ownership, directly or indirectly, of at least
fifty (50%) percent of the common stock or voting ownership interests of the
entity in question.

“AWP” shall mean the average wholesale price of Product as reported by First
Data Bank, Medi-Span, or another mutually agreed upon nationally recognized
publication representing the list or catalog price upon which manufacturers base
sales to wholesalers before prompt pay or other discounts are made available to
such buyers.

“Business Rules” shall mean the written documents related to the Xyrem Success
Program® that are mutually agreed upon in writing by CuraScript or ESSDS and
Jazz Pharmaceuticals as of the Effective Date, which further describe the SOPs
(as defined below) relating to how the Covered Services are to be performed. The
Business Rules shall not be modified without the written consent of Jazz
Pharmaceuticals and CuraScript or ESSDS unless required by law and only after
prior written notification to Jazz Pharmaceuticals.

“Central Pharmacy” shall mean the facility or facilities licensed and operated
by CuraScript or ESSDS, and utilized by CuraScript and ESSDS in connection with
performance of the Covered Services.

“Confidential Information” shall have the meaning assigned to it in Section 5.1.

“Covered Services” shall mean those services to be performed by CuraScript or
ESSDS, as applicable, relating to Product, including but not limited to the
Xyrem Success Program, as set forth on Exhibit A, and any Additional Services
set forth in Exhibit D, or agreed to by the parties from time to time using an
Additional Services Request Form as set forth in Exhibit E.

“Data” shall mean the data specified on Exhibit F.

“DEA” shall mean the United States Drug Enforcement Administration.

“FDA” shall mean the United States Food and Drug Administration.

“Fees” shall mean the fees as described in Section 4.2 hereof below to be paid
by Jazz Pharmaceuticals to ESSDS hereunder.

“HIPAA” shall mean Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
Act (HITECH Act’) and as further defined in the United States Code of Federal
Regulations (CFR) 45, Parts 160 and 164 – Security and Privacy provisions.

 

Page 2 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Non-PAP Order” shall mean each shipment of Product by ESSDS to any Non-PAP
Patient in accordance with this 2011 Master Services Agreement.

“Non-PAP Patient” shall mean any Patient other than a PAP Patient.

“Nursing Program Services” shall mean those services set forth in Exhibit A
designated and described as Nursing Program Services.

“PAP” shall mean the patient assistance program established by Jazz
Pharmaceuticals, pursuant to which ESSDS will provide dispensing services
pursuant to the applicable SOPs and Business Rules.

“PAP Patient” shall mean a Patient who has been approved by CuraScript, or such
other organization that may provide such services, as eligible to participate in
the PAP.

“PAP Order” shall mean each shipment of Product by ESSDS to any PAP Patient in
accordance with this 2011 Master Services Agreement.

“Patient” shall mean an individual who properly completes all necessary intake
and Xyrem Patient Success forms (the form and content of which shall be subject
to Jazz Pharmaceuticals’ final approval, and which shall comply with applicable
laws and all applicable FDA requirements), as described in the relevant SOPs and
Business Rules.

“Patient Confidential Information” means individually-specific medical or
prescription information and any other individually-identifiable information
which may be deemed to be confidential or protected under federal or state law
or regulations, including, without limitation, information that constitutes
“Protected Health Information” as defined under HIPAA.

“Person” shall mean any natural person, corporation, organization, association,
partnership, limited liability company, HMO, or similar entity.

“Physician Confidential Information” means information pertaining to a physician
that is protected from use or disclosure pursuant to applicable law.

“Product” shall mean Xyrem® (sodium oxybate) oral solution and dosing kit.

“Public Health Activities HIPAA Exception” shall mean that certain exception in
45 C.F.R. § 164.512(b)(1)(iii), which allows a covered entity (e.g., a pharmacy)
to disclose Patient Confidential Information to an entity that is subject to the
jurisdiction of the FDA. Specifically, the exception is available for
disclosures by a covered entity for a “public health activity” to an entity
subject to the jurisdiction of the FDA with respect to an FDA-regulated product
or activity. Pursuant to the “public health activity” requirement, the
disclosure must be made for the purpose of activities related to the quality,
safety, or effectiveness of an FDA-regulated product, rather than merely the
commercial purposes of the manufacturer. Also, the minimum necessary standard
under HIPAA applies to such public health disclosures.

 

Page 3 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“SOPs” shall mean the written standard operating procedures of CuraScript or
ESSDS, as applicable, mutually agreed upon in writing by CuraScript and Jazz
Pharmaceuticals as of the Effective Date which further describe the operational
processes of CuraScript or ESSDS, as applicable, as they relate to the
requirements of the Xyrem Success Program. The SOPs shall not be modified
without the written consent of Jazz Pharmaceuticals and CuraScript or ESSDS
unless required by law and only after prior written notification to Jazz
Pharmaceuticals.

“Territory” shall mean the United States of America, including its territories
where ESSDS is allowed to legally distribute and ship the Product.

“Marks” shall mean those registered and common law trademarks of Jazz
Pharmaceuticals that are listed in Exhibit C.

“VA FSS” shall mean the Veteran’s Administration Federal Supply Schedule pricing
contract provided to Jazz Pharmaceuticals for the Product.

“Voucher Program Services” shall mean those voucher program services set forth
in Exhibit A attached hereto and the related SOP.

“WAC” shall mean the wholesale acquisition cost of Product.

“Xyrem Success Program” shall mean the program for patients taking Xyrem for
which CuraScript and ESSDS shall perform the Covered Services hereunder, and
which, as between the parties, is Jazz Pharmaceuticals’ property and proprietary
information. The Xyrem Success Program was created for the purpose of complying
with FDA-mandated requirements relating to Product.

ARTICLE II

SERVICES

Section 2.1 Covered Services. From and after the Effective Date, CuraScript and
ESSDS shall provide the Covered Services as set forth in Exhibit A and Exhibit D
with each party’s obligations set forth therein. CuraScript and ESSDS shall use
commercially reasonable efforts to meet the performance targets, as described in
Exhibit A when performing the Covered Services.

Section 2.2 Exclusive Pharmacy/Distributor. During the term of this 2011 Master
Services Agreement, and for so long as the FDA mandates single central pharmacy
administration of the Xyrem Success Program®, all commercial, non-clinical
Product sold by Jazz Pharmaceuticals, or made available through the PAP, in the
Territory will be dispensed and/or distributed exclusively through ESSDS
pursuant to this 2011 Master Services Agreement. During the term of this 2011
Master Services Agreement, ESSDS will not provide any of the Covered Services to
any third party with respect to a pharmaceutical product containing sodium
oxybate. If, during the term of this 2011 Master Services Agreement, the FDA no
longer mandates single central pharmacy administration of the Xyrem Success
Program® and Jazz Pharmaceuticals chooses to engage another distributor in
addition to ESSDS (thus making ESSDS’ distributorship hereunder non-exclusive),
Jazz shall provide ESSDS one

 

Page 4 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

hundred-eighty (180) days written notice thereof. Furthermore, in the event that
Jazz Pharmaceuticals chooses to engage another distributor for commercial,
non-clinical Product in addition to ESSDS (other than an Affiliate of ESSDS or
CuraScript), CuraScript and ESSDS shall maintain the right to continue to
provide Covered Services to any Patients enrolled in the Xyrem Success Program
as of the date that CuraScript and ESSDS no longer maintain its exclusive
pharmacy/distributor status. Notwithstanding the foregoing, Jazz Pharmaceuticals
may establish a third party pharmacy/distributor to make available commercial,
non-clinical Product in the Territory if ESSDS does not, or cannot, meet Jazz
Pharmaceuticals requirements for dispensing and/or distributing the Product in
the Territory in accordance with the terms and conditions of this 2011 Master
Services Agreement.

Section 2.3 Warehousing. All commercial, non-clinical Product sold, or made
available pursuant to this 2011 Master Services Agreement, in the Territory
shall be warehoused by ESSDS at the Central Pharmacy in accordance with Exhibit
A and any related SOPs and Business Rules, and with due care in accordance with
the standards and practices which are generally accepted in the industry and
exercised by other persons engaged in performing similar services in the local
area and in accordance with all applicable federal and state laws and
regulations.

Section 2.4 Data. As part of the Covered Services, ESSDS shall provide Data to
Jazz Pharmaceuticals pursuant to mutually agreed upon time-frames and in
mutually agreed upon formats subject to applicable law. (See Exhibit F). The
Data may include Patient Confidential Information (which is intended to be used
by Jazz Pharmaceuticals in a manner consistent with Public Health Activities
HIPAA Exception). In providing the Data, CuraScript and/or ESSDS are relying on
Jazz Pharmaceuticals’ representation made in Subsection 5.2(b) of this 2011
Master Services Agreement to the extent the Data includes any Patient
Confidential Information. If Jazz requires additional data, the parties shall
execute a mutually agreeable Additional Services form relating thereto. In no
event will Jazz Pharmaceuticals or any of its employees request additional data
fields from CuraScript or ESSDS outside of the Additional Services request
process.

Section 2.5 Record Retention. ESSDS shall retain records it creates or receives
in connection with the provision of Covered Services hereunder in accordance
with applicable record retention requirements established by federal law and
regulation, including but not limited to the Health Insurance Portability and
Accountability Act of 1996, as amended, the Federal Food, Drug and Cosmetic Act,
as amended, regulations issued by the Federal Drug Enforcement Agency, and in
accordance with applicable state pharmacy licensure laws and regulations and
shall not use such records for any commercial purpose other than in connection
with the provision of the Covered Services.

 

Page 5 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE III

SUPPLY OF PRODUCT; AUDIT

Section 3.1 Non-PAP Orders.

(a) General. Jazz Pharmaceuticals shall deliver to ESSDS at the Central Pharmacy
sufficient quantities of Product to fulfil Non-PAP orders. ESSDS shall maintain
a reasonable quantity of components (PIBAs, exacta-med syringes, empty bottles,
dosing cups etc.) on-site or at a nearby facility to allow product disbursements
to occur in a timely and efficient manner. The Product to be shipped pursuant to
Non-PAP Orders will be furnished to, and held by, ESSDS on a consignment basis
at the Central Pharmacy at all times, except as provided in Section 3.1(b). The
consignment of Product hereunder shall at no time be construed as a loan or
other debt financing or secured transaction arrangement between the parties, and
title to consigned Product shall remain with Jazz Pharmaceuticals until
transferred pursuant to subsection 3.1(b).

(b) Transfer of Title. Upon removal of consigned Product by ESSDS from the
Central Pharmacy to fulfil a Non-PAP Order title to such Product shall pass to
ESSDS and ESSDS shall have purchased from Jazz Pharmaceuticals such Product.
ESSDS shall confirm all such purchases and shipments of Product in writing to
Jazz Pharmaceuticals on a weekly basis via a confirmation of Product shipped
which will document all purchases of Product by ESSDS in the previous week.

(c) Pricing for Non-PAP Orders. Subject to the restrictions set forth in
Subsection 4.1(d) of this 2011 Master Services Agreement and any FDA or other
government requirements, ESSDS shall have sole authority to determine pricing
for Non-PAP Orders.

Section 3.2 PAP Orders. Subject to available space as determined by CuraScript
and ESSDS, Jazz Pharmaceuticals shall deliver to ESSDS at the Central Pharmacy,
at Jazz Pharmaceuticals’ own expense, sufficient quantities of Product to fulfil
PAP Orders. The Product to be shipped by CuraScript pursuant to PAP Orders shall
be for the account of Jazz Pharmaceuticals, and title to such Product shall
remain with Jazz Pharmaceuticals until confirmation of the PAP Order in ESSDS’s
internal order processing system, at which time title will pass to the PAP
Patient. Once CuraScript, or such other provider providing the same services,
approves a Patient as meeting the PAP financial criteria and eligible to
participate in the PAP, ESSDS shall treat such Patient as so eligible until
ESSDS is notified otherwise by CuraScript or such other provider providing the
same services. ESSDS shall fulfil PAP Orders as set forth in the applicable SOP
and Business Rule.

Section 3.3 Risk of Loss. All risk of Product loss or damage during the time
that such Product is at the Central Pharmacy prior to when title of such Product
transfers to ESSDS pursuant to Subsection 3.1(b), shall be borne by Jazz
Pharmaceuticals, except to the extent caused by the negligence or willful
misconduct of ESSDS or CuraScript. Payment to Jazz Pharmaceuticals by ESSDS for
Product lost or damaged while at the Central Pharmacy (i) after title of such
Product has transferred to ESSDS pursuant to Subsection 3.1(b) or (ii) that is
the result of ESSDS’s or CuraScript’s negligence or willful misconduct shall be
based on Jazz Pharmaceuticals’ actual replacement costs, as reasonably
determined and documented by Jazz Pharmaceuticals.

 

Page 6 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 3.4 Financial Audit. During the term of this 2011 Master Services
Agreement (excluding the months of December and January) and for a period of one
hundred and eighty (180) days after the expiration or termination of this 2011
Master Services Agreement, upon thirty (30) days advance written notice and
during normal business hours, Jazz Pharmaceuticals, or any third party auditor
designated by Jazz Pharmaceuticals, shall be entitled to reasonably audit and
reasonably inspect those books and records of CuraScript and ESSDS which are
maintained by CuraScript, ESSDS or their affiliates in connection with its
performance of the Covered Services for a period not to exceed the most recent
prior twenty-four (24) month period from the date of the audit, subject to
Section 5.1 and applicable law. Jazz Pharmaceuticals’ auditor shall not have a
conflict of interest with ESSDS or CuraScript and will be required to sign a
reasonable confidentiality agreement.

Section 3.5 Regulatory and Compliance Audits and Information Requests.

(a) CuraScript shall provide to Jazz Pharmaceuticals and/or the FDA, DEA, or any
other governmental body all reasonable documents and information reasonably
necessary and requested by the FDA, DEA, or any other governmental body in
support of Jazz Pharmaceuticals’ regulatory filings or any governmental
investigations or inquiries. Copies of all documents to be provided to the FDA
or DEA shall be provided to Jazz Pharmaceuticals in advance, if practicable, or
otherwise within two (2) business days of delivery to the FDA or DEA, unless
prohibited by law. CuraScript shall notify Jazz Pharmaceuticals immediately upon
receipt of notice of any inspection, notice or request by the FDA or DEA
directed specifically toward Product or the Central Pharmacy, and Jazz
Pharmaceuticals shall have the right to have an employee present at any such
inspection, subject to legal confidentiality constraints imposed upon ESSDS.

(b) CuraScript and ESSDS shall from time to time (except in the months of
December and January) submit to reasonable audits and reasonable inspections,
including inspections of the Central Pharmacy, by Jazz Pharmaceuticals during
normal business hours, including, but not limited to, audits of regulatory and
quality assurance, Business Rules, SOPs, provided the scope of any such audit or
inspection is reasonable and shall be limited to information for a period not to
exceed the most recent prior twenty-four (24) month period from the date of the
audit and information and facilities pertaining to Jazz Pharmaceuticals and
subject to the restrictions contained in Section 5.1. Jazz Pharmaceuticals shall
give CuraScript or ESSDS, as applicable, at least three (3) business days’ prior
notice of the date of any such inspection and at least thirty (30) days’ prior
notice of the initial date of any such audit, and Jazz Pharmaceuticals shall
bear the out of pocket costs of such audit or inspection. Jazz Pharmaceuticals
will provide a reasonably detailed audit scope of work and an agenda document
with its notice prior to any such audit. If Jazz Pharmaceuticals uses a third
party to conduct the inspection or audit, such third party: (i) shall not have a
conflict of interest with CuraScript (or any CuraScript affiliate) as reasonably
determined by CuraScript, and (ii) will be required to sign a confidentiality
agreement in a form reasonably acceptable to CuraScript prior to commencing such
inspection or audit.

(c) No employee of CuraScript or ESSDS who has been the subject of any
disciplinary action by any State Board of Pharmacy or has been “debarred” or had
debarment proceedings commenced against them by the FDA shall be entitled to
perform Covered Services.

 

Page 7 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d) CuraScript and ESSDS represent and warrant to Jazz Pharmaceuticals that they
(i) are not currently excluded, debarred, suspended or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
non-procurement programs or is proposed for exclusion under such programs, and
(ii) have not been convicted of a criminal offense that falls within the ambits
of 42 U.S.C. §1320a-(7)a or §1320a-7(b)(1)-(3) but have not yet been excluded,
debarred, suspended, or otherwise declared ineligible to participate in the
Federal health care programs or in federal procurement or non-procurement
programs. CuraScript and ESSDS agree that they will promptly notify Jazz
Pharmaceuticals in writing if any of the representations and warranties made by
CuraScript or ESSDS in this subsection (d) ceases to be true at any time during
the term of this 2011 Master Services Agreement.

Section 3.6 Returns and Replacement. In the event that (A) Product is damaged or
destroyed after title to such Product is transferred to ESSDS pursuant to
Subsection 3.1(b) and (B) such damage or destruction [ * ], ESSDS will replace
the Product to the Patient free of charge once the damaged Product is returned
to ESSDS. ESSDS will monitor all reports of lost Product for the potential for
abuse and diversion. CuraScript and ESSDS will cooperate with state and federal
authorities fully in any investigations of lost Product, and will promptly
provide reports of such loss to Jazz Pharmaceuticals within 1 week from ESSDS’s
conclusion of its investigation for the purpose of allowing Jazz Pharmaceuticals
to track the Product and satisfy its FDA reporting requirements. ESSDS will
investigate the loss of Product by interviewing the Patient, and/or physician,
report the loss to Jazz Pharmaceuticals and to the appropriate regulatory
authorities, as required by law, and record the loss in the Patient’s file.
Where there is suspicion of abuse or diversion, ESSDS will immediately contact
the Jazz Pharmaceuticals designee identified to ESSDS as responsible for DEA
issues, and lost Product will not be replaced without Jazz Pharmaceuticals’
written approval. Where abuse or diversion is not suspected and the damage or
destruction is the direct result of a defect [ * ], ESSDS will promptly replace
the lost Product at no charge to the Patient; provided, however, Jazz
Pharmaceuticals will reimburse ESSDS an amount equal to the replacement cost of
such Product. All such return and replacement activities shall be reported to
Jazz Pharmaceuticals by the account director at ESSDS on a monthly basis.
Applicable fees will apply to the processing and shipping of another bottle and
the WAC price will be applied to the bottle and record the shipment in the
Patient file. For damaged Product [ * ], ESSDS will make a good faith effort to
arrange for the damaged Product to be returned by the patient and replaced by
ESSDS at its own expense. Upon receipt of damaged Product, ESSDS will keep the
damaged Product in a secure locked area, and will dispose of it at ESSDS’s cost
in compliance with the applicable SOP for destruction of Product.

Section 3.7 Recalls. If Jazz Pharmaceuticals is required to recall or, on its
own initiative, recalls or withdraws Product sold in the Territory, CuraScript
and ESSDS shall reasonably assist Jazz Pharmaceuticals in such recall in
accordance with applicable laws and regulations. For such purposes, ESSDS shall
maintain a complete and current list of all Patients and other third parties to
whom ESSDS has shipped (or dispensed) Product, as well as from whom ESSDS has
accepted returns of Product, with the lot numbers of Product
dispensed/distributed or returned. Jazz Pharmaceuticals shall pay for all
reasonable documented

 

Page 8 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

costs and expenses incurred by CuraScript and ESSDS solely as a result of any
such recall, unless the recall results from CuraScript’s or ESSDS’ negligence or
fault. CuraScript and ESSDS shall provide to Jazz Pharmaceuticals, at Jazz
Pharmaceuticals’ request, any information reasonably requested by Jazz
Pharmaceuticals in connection with Jazz Pharmaceuticals’ investigations relating
to recalled Product, subject to the confidentiality constraints imposed by HIPAA
and any other federal or state law.

Section 3.8 Expired Product. Jazz Pharmaceuticals will, at its cost, replace
Product that expires prior to the purchase thereof by ESSDS. Jazz
Pharmaceuticals will not replace expired Product once it has been purchased by
ESSDS. ESSDS will dispose of, or return, expired Product as reasonably directed
by Jazz Pharmaceuticals, subject to applicable law, and Jazz Pharmaceuticals
shall promptly reimburse ESSDS for all reasonable out-of-pocket expenses
incurred in complying with the Subsection 3.8.

Section 3.9 Territory. CuraScript and/or ESSDS shall use commercially reasonable
efforts to obtain and maintain all necessary licenses and approvals to
distribute Product in the Territory.

Section 3.10 Central Pharmacy Relocation.

(a) ESSDS will not change the location of the Central Pharmacy without the prior
written consent of Jazz Pharmaceuticals, not to be unreasonably withheld. Jazz
Pharmaceuticals acknowledges that ESSDS intends to relocate the Central Pharmacy
from its current address at 3168 Riverport Tech Center Drive, Maryland Heights,
Missouri 63043, to a fulfilment facility at 8921a Springdale Avenue, St. Louis,
Missouri 63134, and pharmacy facility at 8640 Evans Avenue, St. Louis, Missouri
63134 and Jazz Pharmaceuticals will not withhold its approval other than based
upon a legitimate, documented commercial reason provided in writing to ESSDS.
Jazz Pharmaceuticals reserves the right to reasonably inspect any new Central
Pharmacy prior to the start of operations at such new Central Pharmacy. Jazz
Pharmaceuticals shall not unreasonably withhold its approval in writing of any
Central Pharmacy relocation, and any non-approval must be based on a legitimate,
commercially reasonable reason.

(b) In the event that the Central Pharmacy is relocated, ESSDS shall assign a
seasoned program director to manage the transition to ensure that a such a move:
(i) does not result in any negative impact on patient service, (ii) does not
cause interruption of services to comply with REMS/ Risk Map requirements, and
(iii) does not result in material data systems interruption.

(c) ESSDS will be subject to the following financial penalty (“Penalty”) in the
event that the average orders shipped per day from the Central Pharmacy in the
first thirty (30) days immediately following the relocation go-live-date do not
equal or exceed the average orders shipped per day in the sixty (60) days
immediately prior to the relocation:

 

Average Orders Shipped

  

Penalty

[ * ] reduction over last 60 days

   $[ * ]

[ * ] reduction over last 60 days

   $[ * ]

[ * ] reduction over last 60 days

   $[ * ]

 

Page 9 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

The foregoing Penalty is applicable to processes/events within the control of
ESSDS, including but not limited to phone/system availability, order scheduling,
order shipping, safe/damage free move of Product to new location. It does not
include delays caused by changes in payer criteria/coverage for Xyrem not
related to the relocation of the Central Pharmacy, price increases, Product
availability from manufacturer or Product/component quality. In the event that
ESSDS experiences a delay in payer coverage related to the change in the Central
Pharmacy, ESSDS will be responsible for shipping any active approved patients
under the current payer “at risk” at the time of the facility change in order
the ensure such patients do not experience a lapse in therapy.

(d) ESSDS shall be solely responsible for all out-of-pocket costs incurred by
ESSDS, CuraScript and Jazz Pharmaceuticals in connection with the transfer of
the Product to a new Central Pharmacy. In addition to the foregoing, ESSDS shall
establish and qualify a pharmacy and an alternative storage facility other than
the Central Pharmacy (the “Back-Up Central Pharmacy”) to provide the services
for the Product under this 2011 Master Services Agreement to be utilized solely
in the event that the Central Pharmacy is unable to dispense and/or distribute
the Product as a result of a force majeure as set forth in Section 10.5 below.
The Back-Up Central Pharmacy may only be used during such time as the Central
Pharmacy is unavailable, and ESSDS shall not provide services out of the Central
Pharmacy and Back-Up Central Pharmacy at the same time. The parties acknowledge
that in or around the fourth quarter of 2011 or the 1st quarter of 2012, ESSDS
intends to transfer the Central Pharmacy to the buildings located at 8921a
Springdale Avenue, St. Louis, Missouri, 63134, and 8640 Evans Avenue, St. Louis,
Missouri, 63134 and the parties agree to use their reasonable commercial efforts
to facilitate that transition subject to Jazz Pharmaceuticals’ final inspection
and approval, not to be unreasonably withheld. The alternative storage facility
will be completed and available for Jazz Pharmaceutical’s inspection in
conjunction with the central pharmacy relocation.

ARTICLE IV

PURCHASE PRICE OF PRODUCT; FEES

Section 4.1 Purchase Price of Product. (a) With respect to all Product purchased
by ESSDS pursuant to Section 3.1, ESSDS shall pay a purchase price to Jazz
Pharmaceuticals equal to [ * ] as it may be changed by Jazz Pharmaceuticals with
at least five (5) days prior written notice to ESSDS. Notwithstanding the
foregoing, ESSDS shall pay Jazz Pharmaceuticals the [ * ] for any Product for
which ESSDS is required to charge such [ * ].

 

Page 10 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) Payment Terms. Payment for Product purchased by ESSDS shall be paid to Jazz
Pharmaceuticals, and ESSDS may take a prompt pay discount against the Product
price for payments made within the applicable time period in each year of the
Agreement as set forth below:

 

Contract Year

  

Prompt Pay Discount

  

Payment Terms

Effective Date – April 30, 2012

   [ * ]    @30 days

May 1,2012-April 30,2013

   [ * ]    @30 days

May 1, 2013-April 30, 2014

   [ * ]    @45 days

May 1, 2014-June 30, 2015

   [ * ]    @45 days

(c) ESSDS shall be responsible for any sales tax or similar taxes payable in
connection with the sale of Product to ESSDS.

(d) ESSDS shall have the right to establish the price at which it resells
Product to Non-PAP Patients, and shall have all right, title and interest in and
to any amounts that ESSDS receives from third parties in connection with Product
dispensed or distributed pursuant to Non-PAP Orders; provided, however, that the
price at which ESSDS sells Product shall not exceed the greater of (i) [ * ]
percent of [ * ] for Product or (ii) the [ * ] Product.

Section 4.2 Fees. (a) As compensation for the Covered Services performed by
CuraScript and ESSDS, Jazz Pharmaceuticals shall pay ESSDS the Fees described on
Exhibit B, or in an Additional Services Request Form executed by both parties.
ESSDS shall invoice Jazz Pharmaceuticals for the Fees on a monthly basis, and
all undisputed Fees shall be due and payable to ESSDS within thirty (30) days of
the date of ESSDS’s invoice. On the first anniversary of the Effective Date, and
each anniversary thereafter, ESSDS shall be entitled to increase each of the
Fees by no more than a percentage which is equal to the percentage increase to
the then current 12 month Consumer Price Index (CPI) for prescription
pharmaceuticals (all items) as published by the U.S. Department of Labor, Bureau
of Labor Statistics during such 12 month period. CuraScript or ESSDS shall
notify Jazz Pharmaceuticals in writing within thirty (30) days after the
effective time of any such increase in Fees.

(b) Jazz Pharmaceuticals represents and warrants that: (i) it is engaging
CuraScript and ESSDS to perform bona fide, legitimate, reasonable, and necessary
Covered Services; (ii) the Covered Services are not intended to serve, either
directly or indirectly, as a means of marketing the Product or as remuneration
in any way for steering patients or prescriber to the Product, (iii) the Covered
Services are not intended to diminish the objectivity or professional judgment
of CuraScript and (iv) that any service requirements imposed by Jazz
Pharmaceuticals hereunder are reasonably appropriate to ensure appropriate
patient care and use related to the Product; (v) the Covered Services do not
involve the counseling or promotion of any off-label use of the Product;
(vi) the Fees are not intended in any

 

Page 11 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

way as remuneration for referrals or for other business generated; (vii) the
Fees represent fair market value for the Covered Services based on arms-length
negotiations; and (viii) the Covered Services do not involve the counseling or
promotion of a business arrangement or other activity that violates any state or
federal law.

(c) ESSDS and CuraScript represent and warrant that the Fees charged Jazz
Pharmaceuticals for Covered Services and any Additional Services pursuant to
this 2011 Master Services Agreement represent the fair market value of such
services actually performed and necessary to provide the Covered Services and
any Additional Services. In the event of an amendment to the Agreement which
substantially changes the scope of services performed hereunder, the parties
will adjust the Fees in order to insure that such fees remain consistent with
fair market value.

Section 4.3 Late Penalty. Any amount not paid by the owing party on or before
the respective due date thereof shall bear interest at the rate of [ * ] percent
per annum ([ * ] percent per month) or, if lower, the highest interest rate
permitted by law.

Section 4.4 Adjustment. Beginning on the first anniversary of the Effective
Date,, and annually thereafter, the parties will, in good faith, re-evaluate the
Fees set forth on Exhibit B to determine whether an adjustment thereto is
warranted in light of certain unanticipated expenditures, efficiencies,
reductions or other circumstances that may necessitate such an adjustment;
provided, however, in no event shall either party be obligated at such time to
agree to any such adjustment. Notwithstanding the foregoing, nothing in this
Section 4.4 shall limit CuraScript’s ability to increase Fees pursuant to
Section 4.2 of this 2011 Master Services Agreement.

ARTICLE V

CONFIDENTIAL INFORMATION; OWNERSHIP

Section 5.1 Nondisclosure Commitments. The parties acknowledge that, as a result
of this 2011 Master Services Agreement, each may learn confidential and
proprietary information, including, but not limited to, information about Jazz
Pharmaceuticals’ operations, business, and products, and information about
CuraScript’s report formats, computer software, business, and operations (all of
which shall collectively be considered the “Confidential Information” of the
respective party). Except as specifically provided herein, neither Jazz
Pharmaceuticals nor CuraScript shall disclose any Confidential Information of
the other to any person or entity, or use, or permit any person or entity to
use, any of such Confidential Information, excepting only: (a) disclosures to
and use by the employees of Jazz Pharmaceuticals or CuraScript who have a
reasonable need to know such information in connection with performance of this
2011 Master Services Agreement, (b) disclosures which are required by law, and
(c) disclosures that are made on a confidential basis to the attorneys,
accountants, and other professional advisors of Jazz Pharmaceuticals or
CuraScript in connection with matters relating to this 2011 Master Services
Agreement. Notwithstanding the foregoing, Confidential Information shall not
include: (x) information which is public or becomes public through no fault of
the receiving party, (y) information of which the receiving party has knowledge
prior to receipt, and (z) information which is received by one party from a
third person not under an obligation of confidentiality to the other party to
this 2011 Master Services Agreement.

 

Page 12 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 5.2 Patient Confidential Information/Physician Confidential Information.

(a) Except as otherwise provided in Subsection 5.2(b) or Section 6.7 of this
2011 Master Services Agreement, Jazz Pharmaceuticals shall not be entitled to
receive any Patient Confidential Information. Each party shall maintain the
confidentiality of all information and records, including patient information if
such party receives Patient Confidential Information in any form or manner, to
the extent required by applicable law, including, but not limited to, HIPAA. All
patient-related data and information obtained by ESSDS and/or CuraScript
hereunder shall be, and remain the property of, CuraScript and ESSDS and shall
be deemed the Confidential Information of CuraScript and/or ESSDS. Neither
CuraScript nor ESSDS will utilize Patient Confidential Information it comes into
possession of as a result of this 2011 Master Services Agreement outside the
scope of this 2011 Master Services Agreement. CuraScript and/or ESSDS will not
engage in any activity designed to expand its information of individual Patients
through the use of third parties for a purpose other than to effectuate the uses
and disclosures contemplated by this 2011 Master Services Agreement. There shall
be no prior use of Patient Confidential Information outside of the scope of this
2011 Master Services Agreement. Notwithstanding anything to the contrary,
however, CuraScript and/or its affiliates may use any such Patient Confidential
Information in the aggregate and on a de-identified basis with other drug-use
data, to the extent permitted by law, without charge, for research, cost
analysis, and other business purposes of CuraScript and its affiliates, provided
said use (i) does not in any way compete with the business of Jazz
Pharmaceuticals or (ii) result in the disclosure of the Confidential Information
of Jazz Pharmaceuticals.

(b) Jazz Pharmaceuticals acknowledges that the manner in which ESSDS and
CuraScript use and disclose patient information is subject to various privacy
restrictions under state and federal law, including, but not limited to, HIPAA.
Jazz Pharmaceuticals requires certain Patient Confidential Information in
connection with the Xyrem Success Program. Jazz Pharmaceuticals represents and
warrants that all such Patient Confidential Information included as part of such
Data is intended for one or more of the purposes described in the Public Health
Activities HIPAA Exception, and that all such Patient Confidential Information
received from ESSDS and CuraScript will be used solely by Jazz Pharmaceuticals
(and its employees and agents) to comply with such intended purpose(s) under the
Public Health Activities HIPAA Exception and is the minimum amount reasonably
necessary for such purpose. Jazz Pharmaceuticals will restrict access and use to
such disclosed Patient Confidential Information to those employees and agents
who are necessary to further the intended purpose related to the Public Health
Activities HIPAA Exception. Except for the foregoing purpose or the purpose
described in Section 6.7 herein, neither Jazz Pharmaceuticals nor any of its
employees or agents will otherwise be entitled to receive Patient Confidential
Information from CuraScript or ESSDS, and will not request such information.
Except for the limited purposes described above, Jazz Pharmaceuticals represents
and warrants that neither it nor any of its employees or agents will attempt to
use such Patient Confidential Information to identify the identity of any
patient, either alone or by combining the data elements with open data.

 

Page 13 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) To the extent Physician Confidential Information relating to physicians
residing in states that restrict the disclosure of Physician Confidential
Information is provided by CuraScript or ESSDS to Jazz Pharmaceuticals pursuant
to the terms of this 2011 Master Services Agreement, Jazz Pharmaceuticals
represents and warrants that it intends to use such Physician Confidential
Information solely for the facilitation of care management or patient adherence
to a prescribed course of therapy relating to the Product, and not for any
marketing, promotion, or any activity that could be used to influence sales or
market share of the Product or to influence or evaluate the prescribing behavior
of an individual healthcare professional who is protected by the applicable
privacy law. If any other state, or the federal government, enacts a law that
restricts further disclosure of Physician Confidential Information, Data
provided pursuant to this 2011 Master Services Agreement shall be modified
accordingly.

Section 5.3 Ownership. All copyrights, trademarks, inventions, ideas,
improvements, discoveries, enhancements, modifications, know-how, data and
information of every kind and description conceived, generated made, or reduced
to practice, as the case may be, by CuraScript or ESSDS, either alone or jointly
with others, which arise out of or relate to the Product, including but not
limited to the Xyrem Success Program and any related SOPs and Business Rules
specifically created for the Xyrem Success Program, (the “Inventions”) will be
the sole and exclusive property of Jazz Pharmaceuticals and shall be considered
the Confidential Information of Jazz Pharmaceuticals. CuraScript and ESSDS agree
to disclose all Inventions promptly to Jazz Pharmaceuticals, to assign all of
their right, title and interest in and to any such Inventions promptly to Jazz
Pharmaceuticals without royalty or any other consideration and to execute all
applications, assignments or other instruments reasonably requested by Jazz
Pharmaceuticals, in order for Jazz Pharmaceuticals to establish Jazz
Pharmaceuticals’ ownership of such Inventions and to obtain whatever protection
for such Inventions, including patent and copyright rights in any and all
countries on such Inventions as Jazz Pharmaceuticals will determine. CuraScript
and ESSDS further agree to cooperate fully with Jazz Pharmaceuticals in the
process of securing and enforcing Jazz Pharmaceuticals’ rights to such
Inventions and Jazz Pharmaceuticals will compensate both parties for their
reasonable time devoted to such activities at Jazz Pharmaceuticals’ request and
reimburse both parties for reasonable expenses incurred in connection therewith.
Notwithstanding the foregoing, Jazz Pharmaceuticals acknowledges that CuraScript
and ESSDS possesses certain inventions, processes, know-how, trade secrets,
improvements, other intellectual properties and other assets, which have been
independently developed by such party prior to this 2011 Master Services
Agreement and which relate to its business or operations (collectively
“CuraScript Property”). Jazz Pharmaceuticals, ESSDS and CuraScript agree that
any CuraScript Property or improvements thereto which are used, improved,
modified or developed independently by CuraScript or ESSDS under or during the
term of this 2011 Master Services Agreement, without reference to, or reliance
upon, the Inventions, the Product or the Confidential Information of Jazz
Pharmaceuticals or their incorporation therein, are the exclusive property of
CuraScript and/or ESSDS (as appropriate).

 

Page 14 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE VI

TERM AND TERMINATION

Section 6.1 Initial Term; Renewal. The term of this 2011 Master Services
Agreement shall begin on the Effective Date and continue through June 30, 2015,
unless terminated earlier or automatically extended in accordance with the terms
hereof. Not less than one hundred and twenty (120) days prior to the end of the
initial or any renewal term of this 2011 Master Services Agreement, any party
may notify the other party in writing that it desires to terminate this 2011
Master Services Agreement, effective as of the end of the then current term. If
no such written notification is given, this 2011 Master Services Agreement shall
automatically continue with the same terms and conditions as set forth herein
for an additional 2 year term(s), subject to the right of termination as
otherwise provided herein.

Section 6.2 Termination for Bankruptcy. Any party shall have the right to
terminate this 2011 Master Services Agreement upon five (5) days written notice,
if (a) any other party files a petition for reorganization or liquidation under
any federal or state bankruptcy law, or any such petition is filed against such
other party and, in either case, the petition is not withdrawn or dismissed
within sixty (60) days after filing, or (b) a receiver is appointed for any part
of the other party’s assets and said appointment is not vacated within sixty
(60) days.

Section 6.3 Termination for Noncompliance. Jazz Pharmaceuticals shall have the
right to terminate this 2011 Master Services Agreement upon five (5) days
written notice to CuraScript if CuraScript is cited as non-compliant with
material regulatory requirements pertinent to the Covered Services, as
determined by an audit of CuraScript facilities by Jazz Pharmaceuticals and
confirmed by a third-party audit, or if CuraScript is cited as non-compliant as
determined by a regulatory body, and appropriate corrective action cannot be
mutually agreed to by the parties within thirty (30) days after such
determination of non-compliance or such earlier date as is specified by the
regulatory body.

Section 6.4 Termination for Cause. Notwithstanding anything to the contrary
herein, any party may give any other party written notice of a material breach
of this 2011 Master Services Agreement. If the breaching party has not cured
said breach within thirty (30) days from the date such notice was sent, this
2011 Master Services Agreement may be terminated at the option of any
non-breaching party. If the amount of time commercially reasonable for the
breach to be cured is longer than thirty (30) days, this 2011 Master Services
Agreement may not be terminated by the non-breaching party pursuant to this
provision until such commercially reasonable period of time has elapsed;
provided, however, that in no event shall such cure period exceed sixty
(60) days from the date such notice was sent. Notwithstanding the foregoing,
Jazz Pharmaceuticals may terminate this 2011 Master Services Agreement under
Section 10.5 if CuraScript or ESSDS is materially precluded from rendering
Covered Services as a result of an event of force majeure or by any government
action or exclusion, or if CuraScript or ESSDS fails to materially provide the
Covered Services due to circumstances within CuraScript’s or ESSDS’ control.

Section 6.5 Transition of Covered Services. Upon termination or expiration of
this 2011 Master Services Agreement, the parties shall mutually agree on an
expeditious schedule of transition of the Covered Services. If Jazz
Pharmaceuticals terminates this 2011 Master Services Agreement pursuant to
Section 6.2, 6.3 or 6.4, CuraScript shall be responsible for all costs and
expenses incurred by CuraScript and ESSDS that are associated with such
transition. If CuraScript or ESSDS terminates this 2011 Master Services
Agreement pursuant to Section 6.2 or 6.4, Jazz Pharmaceuticals shall be
responsible for all costs and expenses incurred by CuraScript

 

Page 15 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

and ESSDS that are associated with such transition. If this 2011 Master Services
Agreement expires pursuant to the terms of Section 6.1, each Party shall be
responsible for its own costs and expenses incurred in connection with such
transition. CuraScript and ESSDS shall promptly return to Jazz Pharmaceuticals
(or to any other third party in the Territory that can accept the Product as
directed by Jazz Pharmaceuticals) all Product then in ESSDS’s possession or
control which has not been purchased by ESSDS pursuant to Subsection 3.1(b), and
shall cooperate in the transition process to ensure an uninterrupted supply of
Product to Patients.

Section 6.6 Return of Confidential Information. Upon termination or expiration
of this 2011 Master Services Agreement, each party shall, if requested by the
other party, promptly: (a) return to the other party all documentation and other
materials (including all copies of original documentation or other materials)
containing any Confidential Information, and (b) certify to the other party as
to the destruction or return of all such documentation and other materials
public through no fault of the receiving party.

Section 6.7 Transfer of Patient Information, Etc. Upon termination or expiration
of this 2011 Master Services Agreement, for whatever reason, Jazz
Pharmaceuticals shall have the right to transfer all Xyrem Success Program SOPs
and Business Rules and the toll free Xyrem telephone number to another specialty
pharmacy and/or distributor of its choice, and CuraScript and ESSDS shall
cooperate with Jazz Pharmaceuticals in the transfer of such items to another
qualified specialty pharmacy and/or distributor. Notwithstanding the foregoing,
CuraScript and ESSDS shall not be required to, and Jazz Pharmaceuticals shall
not, disclose any Confidential Information of CuraScript or ESSDS to such other
qualified specialty pharmacy and/or distributor, except to the extent required
by law. In addition, Jazz Pharmaceuticals may request that CuraScript or ESSDS
transfer Patient Confidential Information to such other specialty pharmacy for
the purpose of continuing “treatment” (as that term is defined under HIPAA) of
such Patients, and CuraScript shall expeditiously honor such request to the
extent disclosure of such Patient Confidential Information by CuraScript is
permitted under applicable law, including, but not limited to, HIPAA. The
purpose of any transfer of Patient Confidential Information is to assure, to the
extent possible, a smooth transition for patients. If this 2011 Master Services
Agreement has been terminated by Jazz Pharmaceuticals under Sections 6.2, 6.3 or
6.4, CuraScript shall be responsible for all expenses incurred by CuraScript in
connection with the transition described in this Section 6.7. If CuraScript or
ESSDS terminates this 2011 Master Services Agreement pursuant to Section 6.2 or
6.4, Jazz Pharmaceuticals shall be responsible for all costs and expenses
incurred by CuraScript that are associated with such transition. If this 2011
Master Services Agreement expires pursuant to the terms of Section 6.1, each
Party shall be responsible for its own costs and expenses incurred in connection
with such transition.

ARTICLE VII

COMPLIANCE WITH LAW; REPRESENTATIONS AND WARRANTIES

Section 7.1 Compliance with Law. Each party agrees that it will perform its
respective obligations hereunder in accordance with applicable federal, state
and local laws, including, but not limited to, applicable DEA, FDA, state and
local wholesale and pharmacy requirements, as applicable. Jazz Pharmaceuticals
agrees that it will not use language stating that any entity other than ESSDS is
the licensed pharmacy that distributes Product pursuant to this

 

Page 16 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2011 Master Services Agreement in any written materials that ESSDS is requested
by Jazz Pharmaceuticals to send to Patients as part of the Covered Services.
Jazz Pharmaceuticals may, without restriction, use any language referring to the
Xyrem Success Program, as well as any references to “pharmacy” in, or in
conjunction with, any written materials that ESSDS is not requested by Jazz
Pharmaceuticals to send to Patients or any other party; provided that Jazz
Pharmaceuticals shall not use ESSD’s or CuraScript’s name in connection with
such references, except where necessary or appropriate under law or regulation.
If CuraScript reasonably believes that any correspondence from Jazz
Pharmaceuticals to Patients that Jazz Pharmaceuticals requests CuraScript or
ESSDS to send to Patients as part of the Covered Services does not comply with
any applicable federal, state, or local law, CuraScript shall notify Jazz
Pharmaceuticals and provide reasonable detail as to its reasoning; provided,
however, the aforementioned shall not be construed as imposing any obligation on
CuraScript or ESSDS to determine whether such materials are compliant with
applicable law, and it shall be Jazz Pharmaceuticals’ obligation to ensure such
compliance. The parties shall discuss CuraScript’s or ESSDS’s reasonable
concerns and agree upon an alternative mailing or other course of action, if
necessary. FDA laws are not limited to section 505 of the Federal Food, Drug and
Cosmetic Act, but also include any special considerations required by the FDA
for approval of any additional indication for the Product. CuraScript will be
notified of such requirements in writing by Jazz Pharmaceuticals. In the event
any such special FDA requirements cause CuraScript’s or ESSDS’s obligations
under this 2011 Master Services Agreement to be materially more burdensome or
expensive, the parties shall promptly negotiate an appropriate modification to
the Fees, and if the parties cannot agree on such a modification, or CuraScript
in good faith views such additional responsibility as too burdensome to continue
with the 2011 Master Services Agreement, CuraScript and ESSDS shall have the
right to terminate this 2011 Master Services Agreement without penalty upon 60
days’ written notice to Jazz Pharmaceuticals. If CuraScript believes that new or
different procedures are necessary under applicable law, or that there are
requests that necessitate modified or different procedures, CuraScript will
notify Jazz Pharmaceuticals and the parties will work together in good faith to
develop mutually agreed upon Business Rules or SOPs to address CuraScript’s
concerns. In the absence of such agreement, this 2011 Master Services Agreement
and the existing Business Rules and SOPs shall control.

Section 7.2 Representations and Warranties.

(a) Each party hereby represents and warrants to the other party that: (i) it
has all requisite corporate power and authority to enter into this 2011 Master
Services Agreement and perform and observe all obligations and conditions
required to be performed or observed by that party under this 2011 Master
Services Agreement; (ii) neither the execution and delivery of this 2011 Master
Services Agreement nor the performance by that party of its respective
obligations under this 2011 Master Services Agreement will conflict with or
result in a breach of any covenant or agreement between that party and any third
party; (iii) this 2011 Master Services Agreement represents the legal, valid and
binding obligation of that party; and (iv) as of the Effective Date, such party
has (or will have at such time as performance of its obligations under this 2011
Master Services Agreement may require) obtained all of the local, state and
federal permits, licenses or other regulatory registrations or approvals
necessary for the performance of its obligations under this 2011 Master Services
Agreement. ESSDS shall use reasonable commercial efforts to apply, obtain and
maintain the requisite DEA license necessary in order for ESSDS to distribute
Product to Patients.

 

Page 17 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) In addition, Jazz Pharmaceuticals hereby represents and warrants that
Product at the time of shipment to the Central Pharmacy: (i) shall not be
adulterated or misbranded within the meaning of the Act, or within the meaning
of any applicable state or municipal law in which the definitions of
adulteration or misbranded are substantially the same as those contained in the
Act, as the Act and such laws are constituted and effective at the time of
shipment; and (ii) shall not be a product which may not, under the provisions of
the Act or FDA guidelines pertaining to the Product, be introduced into
interstate commerce. Jazz Pharmaceuticals further represents and warrants that:
(i) all programs initiated by Jazz Pharmaceuticals and included as part of the
Covered Services shall be structured in accordance with applicable law and
regulatory guidance; (ii) Jazz Pharmaceuticals, and not CuraScript or ESSDS,
shall be responsible for the content of all materials provided by Jazz
Pharmaceuticals to CuraScript and ESSDS for use or distribution in connection
with the Covered Services, and Jazz Pharmaceuticals shall ensure that all such
materials have received the appropriate regulatory approval (e.g., FDA), if
appropriate, and are educational and limited to communications that are intended
to describe the Product or provide important Product-related information, and do
not constitute “marketing” as defined under HIPAA; and (iii) Jazz
Pharmaceuticals shall ensure that all programs initiated by Jazz Pharmaceuticals
as part of the Covered Services, and related materials, in no way advocate any
off-label use of the Product.

ARTICLE VIII

INDEMNIFICATION AND INSURANCE

Section 8.1 Indemnification.

(a) CuraScript and ESSDS shall, jointly and severally, indemnify and hold
harmless Jazz Pharmaceuticals and its directors, officers, employees, and
affiliates from and against all third party claims, liabilities, losses,
damages, costs, and expenses (including without limitation reasonable attorney’s
fees) arising out of: (i) any material breach by CuraScript or ESSDS of this
2011 Master Services Agreement, including, but not limited to, their
representations and warranties; (ii) the negligent act or negligent omission, or
the willful misconduct, of CuraScript, ESSDS or any of their employees or agents
in connection with the performance of their obligations under this 2011 Master
Services Agreement; and (iii) CuraScript’s or ESSDS’s use of patient information
in violation of applicable laws governing confidentiality; except to the extent
any of the foregoing claims arise out of Jazz Pharmaceuticals’ negligence or
willful misconduct or breach hereunder, including, but not limited to, a breach
of Jazz Pharmaceuticals’ representations and warranties hereunder.

(b) Jazz Pharmaceuticals shall indemnify and hold harmless CuraScript and ESSDS
and their directors, officers, employees and affiliates from and against all
third party claims, liabilities, losses, damages, costs, and expenses (including
without limitation reasonable attorneys’ fees) arising out of: (i) any material
breach by Jazz Pharmaceuticals of this 2011 Master Services Agreement,
including, but not limited to, its representations and

 

Page 18 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

warranties; (ii) the negligent act or negligent omission, or the willful
misconduct, of Jazz Pharmaceuticals or any of its employees or agents in
connection with the performance of its obligations under this 2011 Master
Services Agreement; (iii) any claim relating to the manufacturing of the Product
provided to CuraScript or ESSDS by Jazz Pharmaceuticals or use of the Product
provided to CuraScript or ESSDS by Jazz Pharmaceuticals to a Patient or other
individual; and (iv) use by CuraScript or ESSDS of a Mark in accordance with the
terms of this 2011 Master Services Agreement; except to the extent any of the
foregoing claims arise out of CuraScript’s or ESSDS’s negligence or willful
misconduct or breach hereunder, including, but not limited to, a breach of
CuraScript’s representations and warranties hereunder.

Section 8.2 Insurance. Each party shall procure and maintain during the term of
this 2011 Master Services Agreement, product liability insurance in the amount
of at least [ * ] per occurrence, and [ * ] in the aggregate, and general
liability insurance in the amount of at least [ * ] including, but not limited
to, for contractual liability and personal and bodily injury. Each party shall
provide the other party with evidence of such insurance upon request. A party
may not cause or permit such insurance to be cancelled without obtaining
comparable replacement coverage or modified to materially reduce its scope or
limits of coverage during the term of this 2011 Master Services Agreement.

ARTICLE IX

TRADEMARKS

Section 9.1 Grant of License. Jazz Pharmaceuticals grants to CuraScript and
ESSDS a nonexclusive, royalty-free, non-transferable license to use the Marks in
the Territory, solely in connection with the rendering of the Covered Services
and sale of Product contemplated by this 2011 Master Services Agreement, and
CuraScript and ESSDS each accept the license subject to the following terms and
conditions.

Section 9.2 Ownership of the Service Marks. CuraScript and ESSDS each
acknowledges that Jazz Pharmaceuticals is the exclusive owner of the Marks and
that all use of the Marks by CuraScript and ESSDS will inure to the benefit of
and be on behalf of Jazz Pharmaceuticals. CuraScript and ESSDS will do nothing
inconsistent with such ownership and will reasonably assist Jazz Pharmaceuticals
in recording the evidence of this license arrangement with any appropriate
government authorities. Nothing in this 2011 Master Services Agreement shall
give CuraScript or ESSDS any right, title, or interest in the Marks other than
the right to use the Marks in accordance with this 2011 Master Services
Agreement, and CuraScript or ESSDS will not attach the title of Jazz
Pharmaceuticals to the Marks.

Section 9.3 Quality Standards. All use of the Marks by CuraScript or ESSDS will
be in compliance with the quality control standards that are furnished from time
to time by Jazz Pharmaceuticals or its agents. CuraScript and ESSDS will
reasonably cooperate with Jazz Pharmaceuticals in facilitating Pharmaceuticals’
ultimate control of such nature and quality standards, will permit reasonable
inspection of CuraScript’s and ESSDS’s operation, and, upon request of Jazz
Pharmaceuticals, will supply Jazz Pharmaceuticals with specimens of all uses by
CuraScript or ESSDS of the Marks.

 

Page 19 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 9.4 Marking. CuraScript’s and ESSDS’s use of the Marks will comply with
all marking requirements and other laws pertaining to trademarks in force during
the term of this 2011 Master Services Agreement.

Section 9.5 Form of Use. CuraScript and ESSDS will use the Marks only in the
form and manner and with appropriate legends as prescribed from time to time by
Jazz Pharmaceuticals.

Section 9.6 Infringement Proceedings. CuraScript will promptly notify Jazz
Pharmaceuticals of any unauthorized uses of the Marks by others that come to
CuraScript’s attention. Jazz Pharmaceuticals will have the sole right and
discretion to bring infringement, dilution or unfair competition proceedings
involving the Marks.

Section 9.7 Effect of Termination. Upon termination of this 2011 Master Services
Agreement, CuraScript and ESSDS will immediately discontinue all use of the
Marks and any term or symbol confusingly similar thereto, will cooperate with
Jazz Pharmaceuticals or its agents to apply to the appropriate authorities to
cancel any recording of evidence of this 2011 Master Services Agreement from all
government records, and will destroy all printed materials bearing the Marks.

ARTICLE X

MISCELLANEOUS

Section 10.1 Notices. Except as otherwise specified in this 2011 Master Services
Agreement any notice or other communication required or contemplated under the
provisions of this 2011 Master Services Agreement shall be in writing and
(a) delivered in person, evidenced by a signed receipt, (b) deposited in the
United States mail, first class postage prepaid, (c) sent by electronic
facsimile transmission, or (d) sent via Federal Express, Airborne, or any other
similar express delivery service, to the addresses indicated below or to such
other persons or addresses as the parties may provide by written notice to the
other. The date of the notice shall be (x) the date of delivery if the notice is
personally delivered or sent via Federal Express or similar express delivery
service, or (y) three (3) days after the date of mailing if the notice is mailed
by United States mail.

 

If to CuraScript or ESSDS:    Express Scripts, Inc.    c/o Express Scripts
Specialty Distribution Services, Inc. & CuraScript, Inc.    One Express Way   
St. Louis, MO 63121    Attn: Legal Department with a copy to:    CuraScript,
Inc.    6272 Lee Vista Boulevard    Orlando, FL 32822    Attn: Pharma
Contracting Department

 

 

Page 20 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

If to Jazz Pharmaceuticals:    Jazz Pharmaceuticals, Inc.    3180 Porter Drive
   Palo Alto, CA 94303    Attn: Executive Director, Health Systems    Fax No.
(650) 496-3781 with a copy to:    Jazz Pharmaceuticals, Inc.    3180 Porter
Drive    Palo Alto, CA 94303    Attn: Senior Vice President and General Counsel
   Fax No. (650) 496-3781

Section 10.2 Invalidity. Should any of the provisions hereof become legally
invalid or unenforceable, the remainder of this 2011 Master Services Agreement
shall remain effective, provided that the essential purpose of the 2011 Master
Services Agreement can still be carried out. In such event, the parties agree to
negotiate a mutually acceptable amendment to the terms and conditions of this
2011 Master Services Agreement.

Section 10.3 Non-Waiver. A failure by either party to insist upon strict
compliance with any term of this 2011 Master Services Agreement, to exercise any
option, to enforce any right, or to seek any remedy upon any default of the
other party shall not affect, or constitute a waiver of, the first party’s right
to insist upon strict compliance with that term, to exercise that option, to
enforce that right, or to seek that remedy with respect to that default or any
prior, contemporaneous, or subsequent default. No custom or practice of the
parties at variance with any provision of this 2011 Master Services Agreement
shall affect, or constitute a waiver of, a party’s right to demand strict
compliance with all provisions of this 2011 Master Services Agreement.

Section 10.4 Remedies. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR ANY LOSS OF
PROFIT OR REVENUES RESULTING FROM EITHER PARTY’S BREACH OF THIS 2011 MASTER
SERVICES AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 10.4 SHALL
LIMIT EITHER PARTY’S RIGHT TO INDEMNIFICATION UNDER SECTION 8.1 OF THIS 2011
MASTER SERVICES AGREEMENT AGAINST ANY CLAIM BROUGHT BY A THIRD PARTY. The rights
and remedies of each party under this 2011 Master Services Agreement shall be
cumulative and in addition to any other rights or remedies available to such
party, whether under any other agreement, at law, or in equity, including
without limitation specific performance, a temporary restraining order, and
temporary or permanent injunctions.

Section 10.5 Force Majeure. If the performance of any part of this 2011 Master
Services Agreement by either party shall be affected for any length of time by
fire or other casualty, government restrictions, war, riots, strikes, or labor
disputes, lock out, transportation delays, and acts of God, or any other similar
causes which are beyond the reasonable control of such party, such party shall
not be responsible for delay or failure of performance of this 2011 Master
Services Agreement for such length of time; provided, however, that the
obligation of the

 

Page 21 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

parties to pay amounts then due shall not be suspended or delayed; and provided,
further, that if CuraScript is precluded from rendering Covered Services for a
continuous period in excess of ten (10) business days, Jazz Pharmaceuticals
shall be entitled to terminate this 2011 Master Services Agreement upon five
(5) days’ written notice to CuraScript.

Section 10.6 Governing Law. This 2011 Master Services Agreement and performance
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to choice of law principles.

Section 10.7 Successors and Assigns. This 2011 Master Services Agreement may not
be assigned by any party hereto without the prior written consent of the other
parties, except that any party may assign this 2011 Master Services Agreement,
without the prior written consent of the other parties, to any of its
Affiliates, to any purchaser of all or substantially all of its assets or to any
successor corporation resulting from any merger or consolidation with or into
such corporation. In the event of any such assignment, the assignee shall
expressly assume in writing the performance of all the terms and conditions of
this 2011 Master Services Agreement and all of the obligations to be performed
by the assignor. Any assignment not in accordance with this 2011 Master Services
Agreement will be void.

Section 10.8 Relationship of the Parties. The parties are independent
contractors and shall not be considered as an employee, agent or legal
representative of any other party for any purposes whatsoever. Nothing herein
shall be construed to create a partnership, joint venture or general agency.
Except as expressly provided for herein, the parties shall have no authority to
act for or on behalf of the any party or to sign or otherwise enter into any
kind of contract, undertaking or agreement, or make any promise, warranty or
representation, with respect to the Product or any other matter on behalf of any
other party, and no other party shall be bound by or liable for any acts,
obligations, or defaults of the other party, its employees or agents. Each party
shall have exclusive liability and responsibility for workers’ compensation
insurance, taxes and other obligations with respect to itself, its employees and
agents.

Section 10.9 Equal Opportunity. This contract is subject to the equal
opportunity clause set forth in 41 C.F.R.s. 61-1.4 (a), which is incorporated
herein by reference.

Section 10.10 Complete Agreement; Amendment. This 2011 Master Services Agreement
(together with the Exhibits, Business Rules, and SOPs, all of which are hereby
incorporated herein by reference) contains the entire agreement between the
parties and supersedes all prior or contemporaneous discussions, negotiations,
representations, warranties, or agreements relating to the subject matter of
this 2011 Master Services Agreement. This 2011 Master Services Agreement may not
be amended or changed in any of its provisions except by a subsequent written
agreement between the parties.

Section 10.11 Headings. The article, section and paragraph headings used in this
2011 Master Services Agreement are for convenience only and are not part of the
agreement between the parties.

Section 10.12 Survival. Notwithstanding any provision of this 2011 Master
Services Agreement to the contrary, Article I, Section 3.3, Section 3.5(a),
Article IV, Article V, Section 6.5, 6.6, 6.7, Article VII, Sections 8.1, 8.2,
9.2, 10.3, 10.4, 10.6, 10.12 and 10.13 shall survive the expiration or
termination of this 2011 Master Services Agreement for any reason.

 

Page 22 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 10.13 Termination of Prior Agreement. Upon execution of this 2011 Master
Services Agreement by CuraScript, ESSDS and Jazz Pharmaceuticals, the Prior
Agreement and any Amendments, Exhibits, and Addenda thereto shall terminate and
be of no further force or effect.

[SIGNATURE PAGE FOLLOWS]

 

Page 23 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this 2011 Master Services Agreement
as of the Effective Date.

 

CURASCRIPT, INC.     JAZZ PHARMACEUTICALS, INC. By:  

                /s/ Susan Lang

    By:  

                /s/ Carol A. Gamble

Name:  

                Susan Lang

    Name:  

                Carol A. Gamble

Title:  

    SVP & Chief Supply Chain Officer

    Title:  

    Sr. Vice President & General Counsel

Date:  

                4/15/11

    Date:  

                 4/18/11

EXPRESS SCRIPTS SPECIALTY DISTRIBUTION SERVICES, INC.

 

By:  

                /s/ Susan Lang

      Name:  

                Susan Lang

      Title:  

    SVP & Chief Supply Chain Officer

      Date:  

                4/15/11

     

 

Page 24 of 24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.